329 Pa. Super. 437 (1984)
478 A.2d 868
Valerie SIMS
v.
Allen FEINGOLD, individually and t/a A.L. Feingold Associates, Appellants.
Supreme Court of Pennsylvania.
Argued May 8, 1984.
Filed July 13, 1984.
*438 Allen Feingold, in propria persona.
Harold F. Kaufman, Philadelphia, for appellee.
Before WICKERSHAM, WIEAND and LIPEZ, JJ.
WIEAND, Judge:
In this action for legal malpractice, the trial court entered a default judgment in favor of the plaintiff, Valerie Sims, after the defendant, Allen Feingold, Esquire, had adamantly and repeatedly refused to comply with a court order directing defendant to produce for examination certain documents from his file. The defendant immediately appealed. Plaintiff's damages, however, have not yet been determined. Because a final order has not been entered, we quash the present appeal.
"Final orders are those which make a final determination of the rights of the parties relating to the subject matter of the action, leaving nothing further to be done. . . ." Navarro v. Ohio Casualty Insurance Co., 295 Pa.Super. 151, 154, 441 A.2d 394, 395 (1982). See also: Rigidply Rafters, Inc. v. Aetna Casualty and Surety Co., 311 Pa.Super. 549, 457 A.2d 1318 (1983). "An order granting a summary judgment on one issue, where genuine issues remain, is generally a *439 nonappealable interlocutory order." 16 Std.Pa.Prac.2d § 86:32 (1983). Thus, "where judgment is entered for liability only, reserving the question of damages, [the] judgment is `interlocutory'. Such a judgment is . . . not appealable." Williams v. Erie Insurance Exchange, 290 Pa.Super. 279, 280, 434 A.2d 752, 753 (1981), quoting 2 Goodrich-Amram 2d § 1035(b):10 (1976). See also: Inselberg v. Employers Mutual Companies, 291 Pa.Super. 406, 408, 435 A.2d 1290, 1291 (1981); Newill v. Piccolomini, 228 Pa.Super. 220, 323 A.2d 40 (1974). Similarly, where a judgment has been entered against a defendant by default, but the question of damages remains undetermined, an appeal must await the assessment of damages.
Appeal quashed.